DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.  Applicant argues that Kelly does not include any teaching of cutting a test workpiece based on a cutting command and then compensating a dynamic error based on: 1) a command shape indicated by that cutting command by which the test workpiece was cut and 2) measurement data acquired by measuring a shape of the workpiece that was cut.
However, Examiner notes that Kelly discloses that the command shape is indicated by a cutting command and that the measurement data is based on the shape of a cut workpiece (e.g., col. 4 lines 33-56: “Probing of the machined surface is carried out with the tool touch probe at least once before the finishing cut is taken.  Appropriate offsets are again determined from observed deviations and then are entered into the numerical control means”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley et al. US 4,428,055 (“Kelley”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Kelley discloses:  
1.	A numerical control device that causes a machine tool to perform cutting with a command coordinate value indicated by a cutting command received from a command analysis unit, the numerical control device comprising:
a measurement unit that causes the machine tool to measure on-machine a shape of a cut test workpiece, and acquires measurement data indicating a shape of the test workpiece measured (e.g., col. 17 line 54 – col. 18 line 5: “From this information, unit 46 determines and stores the Z axis position of the cutting edge when tool touch occurs”, col. 4 lines 33-56: “Probing of the machined surface is carried out with the tool touch probe at least once before the finishing cut is taken.  Appropriate offsets are again determined from observed deviations and then are entered into the numerical control means”);

a dynamic compensation unit that compensates the dynamic error with respect to the command coordinate value, based on the dynamic compensation parameter calculated, wherein the dynamic compensation parameter calculation unit acquires only the dynamic error from a comparison of the command shape and the measurement data, and calculates the dynamic compensation parameter from the dynamic error acquired (e.g., col. 18 lines 16-18: “This deviation is subsequently used in the computation of a compensating tool offset in the Z axis”, col. 4 lines 33-56: “Probing of the machined surface is carried out with the tool touch probe at least once before the finishing cut is taken.  Appropriate offsets are again determined from observed deviations and then are entered into the numerical control means”).
2. The numerical control device according to claim 1, wherein the command shape and a shape of the test workpiece19P00648USO (FANF-895US)55 are circular (e.g., col. 23 line 66 – col. 24 line 8).

causing the machine tool to measure on-machine a shape of a cut test workpiece and acquiring measurement data indicating a shape of the test workpiece measured (e.g., col. 17 line 54 – col. 18 line 5: “From this information, unit 46 determines and stores the Z axis position of the cutting edge when tool touch occurs”, col. 4 lines 33-56: “Probing of the machined surface is carried out with the tool touch probe at least once before the finishing cut is taken.  Appropriate offsets are again determined from observed deviations and then are entered into the numerical control means”);
calculating a dynamic compensation parameter for compensating a dynamic error generated by a force acting on the machine tool and a velocity upon cutting, based on a command shape indicated by the cutting command and the 19P00648USO (FANF-895US)59 measurement data acquired (e.g., col. 18 lines 6-18: “the position of the cutting edge is compared in unit 46 with the corresponding programmed data for each axis”, col. 4 lines 33-56: “Probing of the machined surface is carried out with the tool touch probe at least once before the finishing cut is taken.  Appropriate offsets are again determined from observed deviations and then are entered into the numerical control means”); and
compensating the dynamic error with respect to the command coordinate value, based on the dynamic compensation parameter calculated, wherein the calculating a dynamic compensation parameter includes acquiring only the dynamic error from a comparison of the command shape and the measurement data, and calculating the dynamic compensation 

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
03/21/22